Exhibit 99.1 Form 51-102F3 Material Change Report Item 1. Name and Address of Company Minefinders Corporation Ltd. 2288 - 1177 West Hastings Street Vancouver, BC V6E 2K3 Item 2. Date of Material Change September 28, 2010 Item 3. News Release The News Release dated September 28, 2010 was forwarded to the Toronto Stock Exchange and NYSE Amex and was disseminated through Marketwire. A copy of this News Release is attached as Schedule "A". Item 4. Summary of Material Change On September 28, 2010, Minefinders Corporation Ltd. provided an update on the status of remediation work on the phase 1 leach pad at the Company’s Dolores Mine and reported that the remediation work on the phase 1 leach pad continues. Item 5. Full Description of Material Change 5.1 Full Description of Material Change For a full description of the material change, see Schedule "A". 5.2 Disclosure for Restructuring Transactions Not Applicable. Item 6. Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not Applicable. Item 7. Omitted Information Not Applicable. Item 8. Executive Officer Mark H. Bailey President and Chief Executive Officer Tel: 604.687.6263 Item 9. Date of Report Dated at Vancouver, BC, this 1st day of October, 2010.
